DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-9, 12-19, 21, and 22 remain pending. 
(b) Claims 10, 11, and 20 are canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 12/03/2020. The Applicant’s claims 1-9, 12-19, 21, and 22 remain pending. The Applicant amends claims 1, 12, and 15. The Applicant cancels claim 10, 11, and 20. The Applicant adds claims 21 and 22.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 12-19, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected for failing to claim the subject matter which the inventor or joint inventor regards as the invention. Claim 12 depends on claim 10, however, claim 10 is canceled by the Applicant. For purposes of examination, the Examiner is interpreting claim 12 to depend from claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12-19, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claims 1, 15, and 17:
Step 1: 
Independent claim 1 recites various limitations for an autonomous vehicle. As a result, the claim is directed to a machine, thus a statutory category, Step 1: yes).
Independent claim 15 recites various steps for operating an autonomous vehicle. As a result, the claim is directed to a process (i.e., method), thus a statutory category, Step 1: yes).

Step 2A Prong One: 
Claim 1 recites “receive the first object data based on a first detection of a target object by the first sensor,” “receive the second object data based on a second detection of the target object by the second sensor,” “determine whether a current time for the autonomous vehicle corresponds to daytime or nighttime,” “make a comparison of the first object data to the second object data,” “determine, based on the comparison, whether the first object data corresponds to the second object data, wherein the determining comprises comparing a number of times that the first object data matches the second object data to a threshold, and wherein the threshold is a first threshold during the daytime, and a second threshold during the nighttime,” and “in response to determining that the first object data does not correspond to the second object data, perform an action associated with operation of the autonomous vehicle.” These limitations recite an abstract idea which is directed to mental process.
Claim 15 recites the steps of “receiving first object data based on a first detection of a target object from a first sensor module,” “receiving second object data based on a second detection of the target object from a second sensor module,” “determining whether a current time for the autonomous vehicle corresponds to daytime or nighttime,” “comparing the first object data to the second object data,” “determining, based on comparing the first object data to the second object data, whether the first object data corresponds to the second object data, wherein the determining comprises comparing a number of times that the first object data matches the second object data to a threshold, and wherein the threshold is a first threshold during the daytime, and a These limitations recite an abstract idea which is directed to a mental process.

Step 2A Prong Two: This judicial exception is not integrated into a practical application. 
Claim 1 recites “receive,” “determine,” “make a comparison”, and “perform an action.” However, these limitations as a whole fail to have any additional limitations (generic or non-generic) which integrate the abstract idea into a practical application. The generic processing circuitry recited in claim 1 (i.e., a first sensor module, a second sensor module; a central processing device, and memory storing instructions) is no more than mere instructions to apply the abstract idea using generic computer components. Claim 1 continues to be directed to an abstract idea.
Claim 15 recites the steps of “receiving,” “determining,” “comparing,” and “performing.” However, these steps and claim as a whole fail to have any additional limitations (generic or non-generic) which integrate the abstract idea into a practical application. Claim 15 continues to be directed to an abstract idea. 

Step 2B: 
The additional elements in claims 1 and 15 fail to recite any additional elements that amount to significantly more than the judicial exception. The same analysis applies 
The additional elements in claim 17 amounts to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claim 17 is ineligible.

Analysis for Dependent Claims 2-9, 12-14, and 16-21:
Step 1: Claims 2-9, 12-14, and 21 are directed to claim 1’s autonomous vehicle, therefore, Step 1: yes). Claims 16-19 and 22 are directed to a process based on claim 15’s method, therefore, Step 1: yes). 

Step 2A Prong One: Claims 2-9, 12-14, and 16-21 depend on claims 1 and 15. These limitations continue to recite an abstract idea which is directed to a mental process.

Step 2A Prong Two: This judicial exception continues not to be integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. 

Step 2B: the claims 2-9, 12-14, and 16-21 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. As a result, the additional limitations recited in the dependent claims 2-9, 12-14, and 16-21 fail to establish that the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1IS  rejected under 35 U.S.C. 103 as being unpatentable over Broggi et al. U.S. P.G. Publication 2012/0143430 (hereinafter, Broggi), in view of Huggins-Luthman U.S. P.G. Publication 2016/0078305 (hereinafter, Higgins-Luthman).
Regarding Claim 1, Broggi teaches an autonomous vehicle comprising: 
-a first sensor module comprising a first sensor and a first processing device, wherein the first processing device evaluates sensor data from the first sensor to provide first object data (first sensor being a LIDAR system (e.g., 103) to provide first object data (i.e., LIDAR object data) via either a single processor system or the objects initially processed using a separate system (i.e., a first processing device), Broggi, Paragraphs 0038 and 0054 and Figures 2 and 3); 
-a second sensor module comprising a second sensor and a second processing device, wherein the second processing device evaluates sensor data from the second sensor to provide second object data (second sensor being a camera system (e.g., 168) to provide second object data (i.e., camera object data) via either a single processor system or the objects initially processed using a separate system (i.e., a second processing device), Broggi, Paragraph 0038 and Figures 2 and 3); 
-a central processing device configured to receive object data provided by sensor modules of the autonomous vehicle (processor handles the LIDAR and vison systems of the autonomous vehicle, Broggi, Paragraphs 0029 and 0054 and Figure 1); and 
-memory storing instructions configured to instruct the central processing device (software instructions which are stored on memory in the autonomous vehicle (see hardware in Figure 9), for the processing system, Paragraph 0054 and Figure 9) to: 
-receive the first object data based on a first detection of a target object by the first sensor (receiving first object data (e.g., data from the first LIDAR system), Broggi, Paragraphs 0038 and 0054-0055 and Figures 2 and 3); 
-receive the second object data based on a second detection of the target object by the second sensor (receiving second object data (e.g., second LIDAR system or data from the camera system), Broggi, Paragraphs 0038, 0046, and 0054-0055 and Figures 2 and 3); …
-make a comparison of the first object data to the second object data (comparing the first object data from the LIDAR system with the second object data from the camera system, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2); 
-determine, based on the comparison, whether the first object data corresponds to the second object data (comparing the first object data from the LIDAR system with the second object data from the camera system to determine if the data corresponds, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2); …
and in response to determining that the first object data does not correspond to the second object data, perform an action associated with operation of the autonomous vehicle (compare the first object data to the second object data and if the data do not correspond then the autonomous vehicle’s path detection and travel can be changed via the path planning module (200), Broggi, Paragraphs 0046, 0054-0059, 0062, and 0064).
determin[ing] whether a current time for the autonomous vehicle corresponds to daytime or nighttime [and] wherein the determining comprises comparing a number of times that the first object data matches the second object data to a threshold, and wherein the threshold is a first threshold during the daytime, and a second threshold during the nighttime.
Huggins-Luthman teaches a vehicle system wherein based on the time of day (e.g., daytime or nighttime) changing the sensor sensitivity (Huggins-Luthman, Paragraphs 0133-0155). For example, during either nighttime or daytime the vehicle system detects and compares the detected object (e.g., a bicycle) to a target object (e.g., vehicle), the sensitivity (i.e., threshold) of determining the object can be set at different levels (i.e., threshold values) based on the time of day (Huggins-Luthman, Paragraphs 0103, 0121-0123, 0133-0155).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous vehicle of Broggi to include determining whether a current time for the autonomous vehicle corresponds to daytime or nighttime and wherein the determining comprises comparing a number of times that the first object data matches the second object data to a threshold, and wherein the threshold is a first threshold during the daytime, and a second threshold during the nighttime as taught by Huggins-Luthman.
It would have been obvious because having different thresholds for detecting objects based on the time of day (e.g., nighttime and daytime) ensures an increased accuracy of detecting objects for the time of the day (Huggins-Luthman, Paragraphs 0009, 0122, and 0133-0155).

Claims 2, 3, 5-9, 13, 15-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Broggi et al. U.S. P.G. Publication 2012/0143430 (hereinafter, Broggi), in view of Huggins-Luthman U.S. P.G. Publication 2016/0078305 (hereinafter, Higgins-Luthman), in further view of Breed U.S. P.G. Publication 2008/0150786 (hereinafter, Breed).
Regarding Claim 2, Broggi, as modified, teaches the autonomous vehicle of claim 1.
Broggi does not teach the autonomous vehicle to include the first object data includes a type of object selected from a plurality of object types.
Breed teaches the use of identifying objects from a known database (Breed, Paragraph 0157).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Broggi to include the first object data includes a type of object selected from a plurality of object types as taught by Breed.
Regarding Claim 3, Broggi, as modified, teaches the autonomous vehicle of claim 2.
Broggi does not teach the autonomous vehicle including the first sensor module further includes first memory storing data for a neural network, and wherein the first processing device uses the neural network to evaluate the sensor data from the first sensor.
(Breed, Paragraphs 0178-0181 and 0097).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous vehicle of Broggi to include the first sensor module further includes first memory storing data for a neural network, and wherein the first processing device uses the neural network to evaluate the sensor data from the first sensor as taught by Breed. 
It would have been obvious because enabling a neural network allows for the autonomous vehicle to learn from a suitable number of patterns of data, thus enabling the autonomous vehicle to select the correct decision at a higher percentage chance (Breed, Paragraphs 0096-0097).
Regarding Claim 5, Broggi, as modified, teaches the autonomous vehicle of claim 1, wherein the instructions are further configured to instruct the central processing device to determine a context of the autonomous vehicle based on sensor data from at least one sensor other than the first sensor and the second sensor, and wherein determining whether the first object data corresponds to the second object data is based in part on the context (compare the first object data to the second object data and determining if the data corresponds to the autonomous vehicle’s path detection, wherein the travel can be changed via the path planning module (200) based on the data, Broggi, Paragraphs 0037, 0046, 0054-0059, 0062, and 0064).
Regarding Claim 6, Broggi, as modified, teaches the autonomous vehicle of claim 1, further comprising a host processing device, wherein performing the action (compare the first object data to the second object data and if the data do not correspond then the autonomous vehicle’s path detection and travel can be changed via the path planning module (200) which is part of the processing system, Broggi, Paragraphs 0036, 0046, 0054-0059, 0062, and 0064 and Figure 9).
Regarding Claim 7, Broggi, as modified, teaches the autonomous vehicle of claim 1, wherein the first sensor is a lidar or radar sensor, and the second sensor is a camera (first sensor being a LIDAR system (e.g., 103) to provide first object data (i.e., LIDAR object data), Broggi, Paragraph 0038 and 0054, Figures 2 and 3).
Regarding Claim 8, Broggi, as modified, teaches the autonomous vehicle of claim 1, wherein the first processing device is a system on chip, a field-programmable gate array, a graphics processing unit, or an application specific integrated circuit (processor with specific software program to handle the lidar and camera systems (usually this is a type of graphics processor to handle parallel processing), Broggi, Paragraph 0054 and Figure 9).
Regarding Claim 9, Broggi, as modified, teaches the autonomous vehicle of claim 1, wherein the first object data comprises a position of an object detected by the first sensor module, and the second object data comprises a position of an object detected by the second sensor module (first object data and second object data comprise of position data, Broggi, Paragraphs 0038, 0046, and 0054-0059)
Regarding Claim 13, Broggi, as modified, teaches the autonomous vehicle of claim 1, wherein performing the action associated with operation of the autonomous vehicle comprises sending a signal that causes a host processing device of the autonomous vehicle to perform a diagnostic test of at least one of the first sensor module or the second sensor module (diagnostic check on the input devices which are the sensors to determine functionality, Broggi, Paragraph 0099).
Regarding Claim 15, Broggi teaches a method for an autonomous vehicle, the method comprising: 
-receiving first object data based on a first detection of a target object from a first sensor module (first sensor being a first LIDAR system (e.g., 103) to provide first object data (i.e., LIDAR object data) via either a single processor system or the objects initially processed using a separate system (i.e., a first processing device), Broggi, Paragraphs 0038 and 0054 and Figures 2 and 3); 
-receiving second object data based on a second detection of the target object from a second sensor module (second sensor being either a second LIDAR system or a camera system (e.g., 168) to provide second object data (i.e., camera object data) via either a single processor system or the objects initially processed using a separate system (i.e., a second processing device), Broggi, Paragraphs 0038, 0046 and Figures 2 and 3); …
-comparing the first object data to the second object data (comparing the first object data from the LIDAR system with the second object data from the camera system, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2); 
(comparing the first object data from the LIDAR system with the second object data from the camera system to determine if the data corresponds, Broggi, Paragraphs 0038, 0046, 0054-0059 and Figure 2); … and 
-in response to determining that the first object data does not correspond to the second object data, performing an action for the autonomous vehicle (compare the first object data to the second object data and if the data do not correspond then the autonomous vehicle’s path detection and travel can be changed via the path planning module (200), Broggi, Paragraphs 0046, 0054-0059, 0062, and 0064).
Broggi does not teach the method to include determin[ing] whether a current time for the autonomous vehicle corresponds to daytime or nighttime [and] wherein the determining comprises comparing a number of times that the first object data matches the second object data to a threshold, and wherein the threshold is a first threshold during the daytime, and a second threshold during the nighttime.
	Huggins-Luthman teaches a method wherein based on the time of day (e.g., daytime or nighttime) changing the sensor sensitivity (Huggins-Luthman, Paragraphs 0133-0155). For example, during either nighttime or daytime the vehicle system detects and compares the detected object (e.g., a bicycle) to a target object (e.g., vehicle), the sensitivity (i.e., threshold) of determining the object can be set at different levels (i.e., threshold values) based on the time of day (Huggins-Luthman, Paragraphs 0103, 0121-0123, 0133-0155).

	It would have been obvious because having different thresholds for detecting objects based on the time of day (e.g., nighttime and daytime) ensures an increased accuracy of detecting objects for the time of the day (Huggins-Luthman, Paragraphs 0009, 0122, and 0133-0155).
Regarding Claim 16, Broggi, as modified, teaches the method of claim 15, wherein the first sensor module comprises a processing device configured to process raw data from a sensor (first sensor being a LIDAR system (e.g., 103) to provide first object raw data (i.e., LIDAR object data) via either a single processor system or the objects initially processed using a separate system (i.e., a first processing device), Broggi, Paragraphs 0038 and 0054 and Figures 2 and 3).
Regarding Claim 17, Broggi, as modified, teaches the method of claim 15, to include the first object data comprises a position and object type for an object detected by the first sensor module, and the second object data comprises a position and object type for an object detected by the second sensor module (first object data and second object data comprise of position data, Broggi, Paragraphs 0038, 0046, and 0054-0059)
Regarding Claim 21, Broggi, as modified, teaches the autonomous vehicle of claim 1.
Broggi does not teach the autonomous vehicle to include at least one of the following: triggering a safety hazard signal; providing an alert to a passenger; sending a communication to a central server that monitors vehicle operation for a plurality of vehicles including the autonomous vehicle; disabling an autonomous mode of operation for the autonomous vehicle; requiring a person to take over control of the autonomous vehicle; or automatically stopping the autonomous vehicle.
Breed teaches triggering a safety hazard signal (visual and audible warnings such as light systems, Breed, Paragraph 0499); providing an alert to a passenger (audible alert to passenger and driver, Breed, Paragraph 0499); sending a communication to a central server that monitors vehicle operation for a plurality of vehicles including the autonomous vehicle (communicating with other vehicles about hazards, Breed, Paragraphs 0314, 0350, 0421, 0431, and 0494-0499); disabling an autonomous mode of operation for the autonomous vehicle; requiring a person to take over control of the autonomous vehicle; or automatically stopping the autonomous vehicle (disabling or stopping the vehicle, Breed, Paragraphs 0402 and 0499).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous vehicle of Broggi to include at least one of the following: triggering a safety hazard signal; providing an alert to a passenger; sending a communication to a central server that monitors vehicle operation for a plurality of vehicles including the autonomous vehicle; disabling an autonomous mode of operation for the autonomous vehicle; requiring a person to take 
It would have been obvious because having a driver waring system which allows both the driver of the present vehicle and other vehicles to be aware of the situation, allows for safer traveling of vehicles on the road (Breed, Paragraphs 00494-0499).
Regarding Claim 22, Broggi, as modified, teaches the method of claim 15.
Broggi does not teach the autonomous vehicle to include at least one of the following: triggering a safety hazard signal; providing an alert to a passenger; sending a communication to a central server that monitors vehicle operation for a plurality of vehicles including the autonomous vehicle; disabling an autonomous mode of operation for the autonomous vehicle; requiring a person to take over control of the autonomous vehicle; or automatically stopping the autonomous vehicle.
Breed teaches triggering a safety hazard signal (visual and audible warnings such as light systems, Breed, Paragraph 0499); providing an alert to a passenger (audible alert to passenger and driver, Breed, Paragraph 0499); sending a communication to a central server that monitors vehicle operation for a plurality of vehicles including the autonomous vehicle (communicating with other vehicles about hazards, Breed, Paragraphs 0314, 0350, 0421, 0431, and 0494-0499); disabling an autonomous mode of operation for the autonomous vehicle; requiring a person to take over control of the autonomous vehicle; or automatically stopping the autonomous vehicle (disabling or stopping the vehicle, Breed, Paragraphs 0402 and 0499).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous vehicle of Broggi to 
It would have been obvious because having a driver waring system which allows both the driver of the present vehicle and other vehicles to be aware of the situation, allows for safer traveling of vehicles on the road (Breed, Paragraphs 00494-0499).

Claims 4, 12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Broggi et al. U.S. P.G. Publication 2012/0143430 (hereinafter, Broggi), in view of Higgins-Luthman U.S. P.G. Publication 2016/0078305 (hereinafter, Higgins-Luthman), in further view of Breed U.S. P.G. Publication 2008/0150786 (hereinafter, Breed), in further view of Canter U.S. P.G. Publication 2011/0282622 (hereinafter, Canter).
Regarding Claim 4, Broggi teaches the autonomous vehicle of claim 1. 
Broggi does not teach the vehicle to include making the comparison of the first SV 348222932v35-- 37 --Patent ApplicationAttorney Docket No. 120426-151400/USobject data to the second object data comprises performing a statistical correlation of the first object data to the second object data.
Canter teaches comparing the first object data (i.e., lidar data) with that a second object data (i.e., image data) to apply a statistical matching process (Canter, Paragraph 0071). 

It would have been obvious because incorporating a statistical matching process insures objects are identified more clearly (Canter, Paragraphs 0070-0071). 
Regarding Claim 12, Broggi teaches the autonomous vehicle of claim 10. 
Broggi does not teach the vehicle to include at least one the first threshold or the second threshold is a predetermined percentage of a total number of comparisons. 
Canter teaches comparing the first object data (i.e., lidar data) with that a second object data (i.e., image data) to apply a statistical matching process, thus a percentage of total number of comparisons (Canter, Paragraph 0071). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Broggi to include at least one the first threshold or the second threshold is a predetermined percentage of a total number of comparisons as taught by Canter.
It would have been obvious because incorporating a statistical matching process insures objects are identified more clearly (Canter, Paragraphs 0070-0071). 
Regarding Claim 14, Broggi teaches the autonomous vehicle of claim 1.
Broggi does not tech the vehicle to include the first object data include a first type of detected object, wherein the second object data includes a second type of detected object, and wherein making the comparison of the first object data to the second object data comprises comparing the first type to the second type.
 Canter teaches comparing the first object data (i.e., lidar data) with that a second object data (i.e., image data) to apply a matching process (Canter, Paragraphs 0071 and 0046).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Broggi to include a first type of detected object, wherein the second object data includes a second type of detected object, and wherein making the comparison of the first object data to the second object data comprises comparing the first type to the second type. as taught by Canter.
It would have been obvious because incorporating a statistical matching process insures objects are identified more clearly or determining if the data if faulty (Canter, Paragraphs 0070-0071 and 0046). 
Regarding Claim 18, Broggi teaches the method of claim 15.
Broggi does not teach the method to include the first object data corresponds to an object detected by a sensor of the first sensor module, the second object data corresponds to an object detected by a sensor of the second sensor module, and comparing the first object data to the second object data comprises determining aSV 348222932v35-- 39 --Patent ApplicationAttorney Docket No. 120426-151400/US statistical match between the first object data and the second object data. 
Canter teaches comparing the first object data (i.e., lidar data) with that a second object data (i.e., image data) to apply a statistical matching process (Canter, Paragraph 0071). 

It would have been obvious because incorporating a statistical matching process insures objects are identified more clearly (Canter, Paragraphs 0070-0071). 
Regarding Claim 19, Broggi teaches the method of claim 18.
Broggi does not teach the method to include determining whether the first object data corresponds to the second object data comprises determining whether a statistical detection relationship is maintained between the first object data and the second object data. 
Canter teaches comparing the first object data (i.e., lidar data) with that a second object data (i.e., image data) to apply a statistical matching process (Canter, Paragraph 0071). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Broggi to include determining whether the first object data corresponds to the second object data comprises determining whether a statistical detection relationship is maintained between the first object data and the second object data as taught by Canter.
(Canter, Paragraphs 0070-0071).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.J.C./Examiner, Art Unit 3667    

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667